DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 12/23/2021, with respect to the 35 USC 112(b) rejection of claims 1-8 have been fully considered and are persuasive. 
The amendments to independent claim 1 address the previously-raised informalities.  Accordingly, the 35 USC 112(b) rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see Pgs. 6-7, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are partially persuasive.  
The Examiner is in agreement with Applicant’s argument that Koibuchi, Kobayashi, and Boethel fail to teach or suggest at least features directed towards “the first controlled variable comprises a gain of 1 or less, which is used for multiplication of a coefficient associated with jerk for defining a slope of the deceleration on the basis of a total amount of a suppression degree and in which the deceleration is arithmetically operated not to exceed a value obtained by multiplying the coefficient by the gain.”. However, the Examiner notes that the above-recited limitations were not present in a previously-examined claim set and therefore necessitate further search and consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi, Boethel, and Yamakado.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 6,459,982 B1), hereinafter Kobayashi, in view of Boethel et al. (US 2018/0072290 A1), hereinafter Boethel, and in further view of Yamakado et al. (US 2015/0239442 A1), hereinafter Yamakado.

Regarding claim 1, Kobayashi teaches a vehicle control apparatus, comprising:
an external information recognition device having a sensor configured to detect an external situation of a vehicle configured to recognize a surrounding situation of the vehicle, the external information recognition device configured to recognize a surrounding situation of a host vehicle based on an output of the sensor;
Kobayashi teaches (Col. 3 lines 35-44): "A vehicle spacing sensor (or distance sensor) 12 is a device for sensing a vehicle spacing (or vehicle-to-vehicle distance or separation) from the controlled vehicle (that is the vehicle equipped with this control system), to a preceding vehicle ahead." Kobayashi further teaches (Col. 7 lines 47-55): "If a preceding vehicle is captured, the step S28 is reached through the step S27. Therefore, the controller 20 calculates the 
a controller programmed to perform a deceleration control of assisting the host vehicle in decelerating, when a deceleration target is recognized by said external information recognition device,
Kobayashi teaches (Col. 7 lines 47-55): "If a preceding vehicle is captured, the step S28 is reached through the step S27. Therefore, the controller 20 calculates the desired vehicle speed V* according to the equation (3) from the desired spacing L* and the relative speed ΔV determined at the step S27, and performs the vehicle spacing control to maintain the desired vehicle spacing L* by controlling the brake control unit 8 and the engine output control unit 10 in accordance with the desired driving/braking force..."
wherein the deceleration target is ahead of the host vehicle on a course thereof and requires the host vehicle to decelerate or stop;
 Kobayashi teaches (Col. 3 lines 35-44): "A vehicle spacing sensor (or distance sensor) 12 is a device for sensing a vehicle spacing (or vehicle-to-vehicle distance or separation) from the controlled vehicle (that is the vehicle equipped with this control system), to a preceding vehicle ahead." Thus, the preceding vehicle is known to be located ahead of the course of the host vehicle. Kobayashi further teaches (Col. 7 lines 47-55): "If a preceding vehicle is captured, the step S28 is reached through the step S27. Therefore, the controller 20 calculates the desired vehicle speed V* according to the equation (3) from the desired spacing L* and the relative speed ΔV determined at the step S27, and performs the vehicle spacing control to maintain the desired vehicle spacing L* by controlling the brake control unit 8 and the engine output control unit 10 in accordance with the desired driving/braking force..."
and a slip determination device having a vehicle speed sensor and a wheel speed sensor, 
Kobayashi teaches (Col. 3 lines 4-13): "The anti-lock brake control unit 9 includes a vehicle body speed estimating section 9a serving as a means for determining a vehicle speed... The brake pressure controlling section 9b calculates wheel slip rates in accordance with the estimated vehicle body speed and the wheel speeds… of the four wheels 1FL~1RR sensed by wheel speed sensors 13FL~13RR)"
the slip determination device configured to detect a slip of the host vehicle based on a comparison between a body speed of the host vehicle and a wheel speed of the host vehicle,
Kobayashi teaches (Col. 3 lines 4-13): "The anti-lock brake control unit 9 includes a vehicle body speed estimating section 9a serving as a means for determining a vehicle speed... The brake pressure controlling section 9b calculates wheel slip rates in accordance with the estimated vehicle body speed and the wheel speeds… of the four wheels 1FL~1RR sensed by wheel speed sensors 13FL~13RR)"
However, Kobayashi does not outright teach the setting of a first controlled variable associated with the deceleration control when the slip of the host vehicle is detected without execution of the deceleration control. Boethel teaches a method and device for electronically controlling a vehicle deceleration in an ABS braking system, comprising:
wherein said controller  ([0032] and [0033], “the differential slip regulation”) is programmed to set a first controlled variable ([0033], “the brake pressure”), which is a controlled variable associated with the deceleration control when the slip of the host ([0033], “the brake pressure”), which is the controlled variable when the slip of the host vehicle is not detected when the deceleration control is not performed.
Boethel teaches ([0030]): "For this purpose, an actual differential slip is determined, i.e. a difference between a present rotational behavior of the vehicle axis to be controlled… and the other vehicle axle…" Thus, in order for differential slip to be determined, slip of the host vehicle is detected. Boethel further teaches ([0033]): "In this case, the differential slip regulation is also subject to the requirement that the brake pressure be limited when the actual vehicle deceleration is greater than the maximum deceleration, e.g. due to the differential slip regulation, and is increased when it is less than the minimum deceleration." Thus, Boethel establishes brake pressure as a first controlled variable. Boethel even further teaches: ([0019]): "According to embodiments of the invention a brake pressure at wheel brakes of a vehicle axle is controlled as a function of a detected actual vehicle deceleration..." Boethel still further teaches ([0021]): "The actual vehicle deceleration is determined in this case, for example, by an acceleration sensor or on the basis of the derivative of a vehicle reference speed determined with the aid of wheel speed sensors." The Examiner notes that Boethel does not outright teach a scenario in which the slip of the host vehicle is not detected when the deceleration control is not performed; however, one of ordinary skill in the art would recognize from the teachings of Boethel that if differential slip is not detected, differential slip regulation would not be necessary and the brake pressure (i.e., deceleration) would not be suppressed compared to the brake pressure present when differential slip is detected.

However, neither Kobayashi nor Boethel outright teach that the first controlled variable comprises a gain of 1 or less, which is used for multiplication of a coefficient associated with jerk for defining a slope of the deceleration on the basis of a total amount of a suppression degree and in which the deceleration is arithmetically operated not to exceed a value obtained by multiplying the coefficient by the gain. Yamakado teaches a motion controlling apparatus for a vehicle, comprising:
the first controlled variable comprises a gain of 1 or less, which is used for multiplication of a coefficient associated with jerk for defining a slope of the deceleration on the basis of a total amount of a suppression degree
Yamakado teaches ([0193]): "In the combined sensor 200, the lateral acceleration Gys and the lateral jerk information Gy_dot for control obtained may be used to calculate a GVC instruction from the Formula 1 by an acceleration/deceleration instruction calculation unit and output an acceleration/deceleration instruction value..." Yamakado further teaches ([0195]): "An estimation signal (indicated by a subscript e which represents estimated) and a detection signal (indicated by a subscript s which represents sensed) are multiplied by a variable gain based on variable gain Kje (Kje<1) for the lateral jerk estimation signal Gye assumes a high value within a range where the lateral slip angle is small, but is changed so as to have a lower value as the lateral slip increases." Thus, the variable gain Kje serves to define a slope of the lateral jerk that produces lower values as lateral slip increases. Yamakado still further teaches ([0205]): "In other words, the target longitudinal acceleration instruction Gx_GVC is calculated on the basis of the estimation lateral acceleration, which is calculated form the steering angle and the vehicle velocity, and the lateral jerk, which is calculated from the estimated lateral acceleration." Thus, the determined acceleration instruction (the Examiner notes that deceleration is merely acceleration in the direction opposite of velocity) is at least in part dependent upon the variable gain Kje.
and in which the deceleration is arithmetically operated not to exceed a value obtained by multiplying the coefficient by the gain.
Yamakado teaches ([0196]): "This variable gain Kje (Kje<1) for the lateral jerk estimation signal Gye assumes a high value within a range where the lateral slip angle is small, but is changed so as to have a lower value as the lateral slip increases." Thus, the variable gain Kje serves to define a slope of the lateral jerk that produces lower values as lateral slip increases. Yamakado further teaches ([0205]): "In other words, the target longitudinal acceleration instruction Gx_GVC is calculated on the basis of the estimation lateral acceleration, which is calculated form the steering angle and the vehicle velocity, and the lateral jerk, which is calculated from the estimated lateral acceleration." The Examiner notes that the act of multiplication with the variable gain Kje serves to prevent a value from exceeding that which is represented by a variable gain of 1. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi and Boethel to incorporate the teachings of Yamakado to provide that the first controlled variable comprises a gain of 1 or less, which is used for multiplication of a coefficient associated with jerk for defining a slope of the deceleration on the basis of a total amount of a suppression degree and in which the deceleration is arithmetically operated not to exceed a value obtained by multiplying the coefficient by the gain. Kobayashi, Boethel, and Yamakado are each directed towards similar pursuits in the field of vehicle deceleration control. One of ordinary skill in the art would find it advantageous to incorporate the teachings of Yamakado, as doing so provides acceleration and jerk signals in which nose is reduced and are suitable for control, as recognized by Yamakado ([0198]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, and Yamakado in view of Ito (US 2010/0023226 A1).

Regarding claim 2, Kobayashi, Boethel, and Yamakado teach the aforementioned limitations of claim 1. However, neither Kobayashi, Boethel, nor Yamakado outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison when the risk is high. Ito teaches a vehicle-mounted safety control apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison with the first controlled variable when the risk of the collision is high.
Ito teaches ([0015]): According to the above vehicle-mounted safety control apparatus, it is possible to terminate the brake operation once activated if the likelihood of collision with an obstacle ahead of the vehicle is relatively low, to thereby prevent collision with an obstacle behind the vehicle such as the following vehicle." Ito further teaches ([0055]): "... assists the driver's braking operations by increasing the brake fluid pressure with respect to the depression amount of the brake pedal. When the time to collision Tc becomes smaller than the time Ta (0.6 seconds for example), the vehicle-mounted safety control apparatus 3 assumes that the first likelihood is at the high level, and activates the automatic braking system irrespective of the driver's operation." Thus, Ito teaches that brake operations may be adjusted by adjusting the brake fluid pressure level. It then follows that terminating brake operations would result in reducing the brake fluid pressure, which increases a suppression degree of the extent of the deceleration (i.e., deceleration is suppressed/reduced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, and Yamakado to incorporate the teachings of Ito to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison when the risk is high. Implementing the teachings of Ito would be highly advantageous, as doing so would allow the vehicle control apparatus to make defensive/proactive maneuvers in order to protect the vehicle and its occupants if the risk of collision is high (Ito [0015]). If the risk of collision is low, implementing the teachings of Ito is likewise beneficial, as doing so would minimize unneeded brake activation, ultimately improving speed, comfort, and fuel efficiency by minimizing the total amount of deceleration events.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, and Yamakado in view of Noda et al. (US 2009/0018740 A1), hereinafter Noda.

Regarding claim 3, Kobayashi, Boethel, and Yamakado teach the aforementioned limitations of claim 1. However, neither Kobayashi, Boethel, nor Yamakado outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Noda teaches an automotive collision mitigation apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle, which is another vehicle that follows the host vehicle, is recognized by said external information recognition device, in comparison with the first controlled variable when the following vehicle is not recognized.
Noda teaches ([0024]): "As shown in FIG. 1, the PCS 1 is comprised of… a rear-side camera 34 (as a rear vehicle detection means)…" Noda further teaches ([0092]): "In the brake assist process, when the automatic brake operates based on the possibility that own vehicle would be struck from behind by the rear vehicle in the case where the automatic brake a1 does not operate and the rear vehicle runs behind own vehicle on the same traffic lane, the PCS 1 sets the braking force for the brake assist to a small value and sets the acceleration gradient for the automatic brake a2 to a small value, when compared with the case where there is no rear vehicle behind own vehicle." Noda even further teaches ([0119]): "According to the PCS 1 described above, it is possible to more-forcedly brake the vehicle when there is no rear vehicle behind own vehicle and there is no possibility that own vehicle would be struck from behind by the rear vehicle."
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, and Yamakado in view of Morita et al. (US 2013/0245945 A1), hereinafter Morita.

Regarding claim 4, Kobayashi, Boethel, and Yamakado teach the aforementioned limitations of claim 1. However, neither Kobayashi, Boethel, nor Yamakado outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it outright, the changing of the vehicle speed may be readily accomplished by modifying Morita to utilize the brake pressure changes of Boethel in order to accomplish such speed changes.
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, and Yamakado to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, Yamakado, and Ito in view of Noda.

Regarding claim 5, Kobayashi, Boethel, Yamakado, and Ito teach the aforementioned limitations of claim 2. However, neither Kobayashi, Boethel, Yamakado, nor Ito outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Noda teaches an automotive collision mitigation apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if a following vehicle, which is another vehicle that follows the host vehicle, is recognized by said external information recognition device, in comparison with the first controlled variable when the following vehicle is not recognized.
Noda teaches ([0024]): "As shown in FIG. 1, the PCS 1 is comprised of… a rear-side camera 34 (as a rear vehicle detection means)…" Noda further possibility that own vehicle would be struck from behind by the rear vehicle in the case where the automatic brake a1 does not operate and the rear vehicle runs behind own vehicle on the same traffic lane, the PCS 1 sets the braking force for the brake assist to a small value and sets the acceleration gradient for the automatic brake a2 to a small value, when compared with the case where there is no rear vehicle behind own vehicle." Noda even further teaches ([0119]): "According to the PCS 1 described above, it is possible to more-forcedly brake the vehicle when there is no rear vehicle behind own vehicle and there is no possibility that own vehicle would be struck from behind by the rear vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, Yamakado, and Ito to incorporate the teachings of Noda to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Implementing the teachings of Noda would be advantageous, as decelerating with a vehicle traveling behind the own vehicle presents the risk of collision should the following vehicle not react quickly enough. Thus, in order to mitigate the risk of collision, the teachings of Noda beneficially provide a determination of whether or not deceleration suppression should be increased or decreased in order to prevent collisions and protect both vehicles and their occupant(s).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, Yamakado, and Ito in view of Morita.

Regarding claim 6, Kobayashi, Boethel, Yamakado, and Ito teach the aforementioned limitations of claim 2. However, neither Kobayashi, Boethel, Yamakado, nor Ito outright teach setting the first 
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up 
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, Yamakado, and Ito to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, Yamakado, and Noda in view of Morita.

Regarding claim 7, Kobayashi, Boethel, Yamakado, and Noda teach the aforementioned limitations of claim 3. However, neither Kobayashi, Boethel, Yamakado, nor Noda outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the 
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While 
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, Yamakado, and Noda to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Boethel, Yamakado, Ito, and Noda in view of Morita.

Regarding claim 8, Kobayashi, Boethel, Yamakado, Ito, and Noda teach the aforementioned limitations of claim 5. However, neither Kobayashi, Boethel, Yamakado, Ito, nor Noda outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it directly, the changing of the vehicle speed may be readily 
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi, Boethel, Yamakado, Ito, and Noda to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. (US 2007/0225882 A1) teaches a vehicle control apparatus, vehicle control method, and vehicle slip suppressing apparatus including a vehicle slip judging section operable to judge whether a vehicle slip is occurring. Ogawa (US 2014/0222244 A1) teaches a drive support device and drive support method including setting vehicle speed based on the distance from the vehicle to a traffic signal. Lin (US 4,653,816 A) teaches an anti-lock brake control system involving vehicle critical wheel slip; however, Lin teaches that the maximum vehicle deceleration is used to determine the critical slip value rather than controlling deceleration in response to vehicle slip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662